11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Paul Curtis Miller,                                   * From the 70th District
                                                        Court of Ector County,
                                                        Trial Court No. A-37,244.

Vs. No. 11-12-00054-CR                                * February 7, 2013

State of Texas,                                       * Per Curiam Memorandum Opinion
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Hill, sitting by
                                                        assignment)

        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.